IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHARLES DANIEL                        NOT FINAL UNTIL TIME EXPIRES TO
DECOURCEY,                            FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-938
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 17, 2014.

An appeal from the Circuit Court for Franklin County.
Angela C. Dempsey, Judge.

Baya Harrison, III, Monticello, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.